FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   May 29, 2012
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 BARRY GENNARD TILLIS,

              Petitioner - Appellant,                    No. 12-5026
       v.                                              (N.D. Oklahoma)
 ROBERT EZELL, Warden,                      (D.C. No. 4:11-CV-00050-TCK-PJC)

              Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.


      Defendant Barry Gennard Tillis, an Oklahoma state prisoner proceeding pro

se, seeks a certificate of appealability (COA) to appeal the denial of his 28 U.S.C.

§ 2254 application for habeas relief. See 28 U.S.C. § 2253(c)(1)(A) (requiring

COA to appeal denial of application). We deny the application for a COA

because no reasonable jurist could debate the district court’s decision that his

application was untimely.

      Defendant pleaded guilty on July 13, 2009, in Oklahoma state court to

charges of assault and battery with a deadly weapon, feloniously pointing a

firearm, and being a felon in possession of a firearm. He was sentenced to 15

years’ imprisonment on July 15. On July 31 he filed a motion to withdraw his

guilty plea. The trial court denied the motion as untimely because Oklahoma law
affords defendants only ten days to move to withdraw a plea. See Okla. R. Crim.

App. 4.2. Defendant did not appeal.

      On April 26, 2010, Defendant filed a postconviction application for relief

in state court, arguing that his sentence was illegally enhanced by the use of a

prior “expired” felony. The application also stated that he did not timely appeal

his conviction because of inadequate information from his attorney. The trial

court denied the application on May 28 on the ground that Defendant had waived

his claims by failing to file a direct appeal. Defendant filed a petition in error on

August 6 to challenge this denial, but on November 9 the OCCA declined

jurisdiction because his appellate pleadings were not timely. See Okla. Stat.

tit. 22, § 1087 (1970) (petition in error must be filed within 30 days of the district

court’s final order).

      On January 18, 2011, Defendant placed in the prison mailing system an

application for relief under § 2254 to the United States District Court for the

Northern District of Oklahoma, claiming that his sentence was illegally enhanced

and his court-appointed counsel had been ineffective. The district court found

that statutory tolling did not suffice to make the application timely and that

equitable tolling was not warranted. It dismissed the application as untimely.

      A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

                                         -2-
debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted). In other words, the applicant must

show that the district court’s resolution of the constitutional claim was either

“debatable or wrong.” Id. If the application was denied on procedural grounds,

the applicant faces a double hurdle. Not only must the applicant make a

substantial showing of the denial of a constitutional right, but he must also show

“that jurists of reason would find it debatable . . . whether the district court was

correct in its procedural ruling.” Id. “Where a plain procedural bar is present and

the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or

that the petitioner should be allowed to proceed further.” Id.

      In this case we see no debatable issues regarding the district court’s

thorough discussion of Defendant’s claims of statutory and equitable tolling. We

add only that his equitable-tolling claim based on prison lockdowns fails because

he provided the district court no information about when the lockdowns occurred,

how long they lasted, or what steps he took to pursue his claims. See Young v.

Davis, 554 F.3d 1254, 1258–59 (10th Cir. 2009) (“[The defendant] has not

provided sufficient specificity about the alleged lack of access and his attempts to

diligently pursue his claims.”). Although Defendant claims that the district court

                                           -3-
should have granted his request for an evidentiary hearing on his tolling issues,

his allegations were inadequate to call for a hearing. See Fisher v. Gibson, 262
F.3d 1135, 1145 (10th Cir. 2001) (court did not abuse discretion in denying

request for evidentiary hearing on equitable tolling when the petitioner had failed

to allege extraordinary circumstances).

      Because no reasonable jurist could debate the district court’s dismissal of

Defendant’s application, we DENY his request for a COA and DISMISS the

appeal. We also DENY his Motion for Appointment of Counsel and his Motion

for Leave to Supplement Appeal.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                          -4-